       Case 1:17-cr-00196-JD Document 53 Filed 03/08/19 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF NEW HAMPSHIRE

United States of America,
      Plaintiff,

      v.                                        Cr. No. 17-196-01-JD

William Bischoff,
      Defendant,

and

Freepoint Solar, LLC,
      Garnishee.

                   ASSENTED-TO MOTION TO RETURN A
                PORTION OF SEIZED FUNDS TO GARNISHEE
      Plaintiff, United States of America, hereby moves this Court

to enter an Order to return a portion of the funds seized on

January 28, 2019 to Garnishee.      In support of this motion, the

Plaintiff states as follows:

      1.   On January 2, 2019, a Final Order of Continuing

Garnishment, Document Number (DN) 50, was issued by this Court

which instructed garnishee, Freepoint Solar, LLC., to pay to the

United States any funds they owed to Defendant pursuant to an
Option Agreement between William Bischoff and Freepoint Solar,

LLC and any other amounts to the benefit of Defendant which were

in their possession, custody or control.

      2.   On January 25, 2019, Garnishee exercised its right to

renew the Option Agreement.     Pursuant to the terms of the Option

Agreement, Garnishee was required to make a $10,000.00 payment to

William Bischoff for this renewal option.
          Case 1:17-cr-00196-JD Document 53 Filed 03/08/19 Page 2 of 3




     3.     Having been served with the Final Order of Continuing

Garnishment entered in this case on January 2, 2019, Garnishee

complied with this Court’s order and sent payment in the amount of

$10,000.00 to this Court on January 28, 2019.

     4.     It has come to Plaintiff’s attention that there was an

Escrow Agreement dated November 30, 2017 between William Bischoff,

Freepoint Solar, LLC, and other lienholders as to the distribution

of funds received pursuant to the Option Agreement.             Accordingly,

the Escrow Agreement dated November 30, 2019, which assigns the

payment of any monies paid to Mr. Bischoff pursuant to the Option

Agreement take priority over the Final Order of Continuing

Garnishment issued by this Court on January 2, 2019. See Escrow

Agreement dated November 20, 2017 and attached hereto as Exhibit

A.

     5.     Under the Escrow Agreement, Mr. Bischoff is only to

receive $1,000.00 from the option extension fee with the other

$9,000.00 being distributed to the other four mortgage holders on

the property.

     6.     Garnishee assents to the filing of this motion.

     7.     Due to the nature of this motion, no memorandum of law

is necessary.
       Case 1:17-cr-00196-JD Document 53 Filed 03/08/19 Page 3 of 3




    THEREFORE, the United States requests that this Court issue

an Order directing the Court to return a total of $9,000.00 to

Garnishee and apply the remaining $1,000.00 of the levied funds

to Defendant’s criminal monetary obligation as required by law.

                                  Respectfully submitted,

                                  SCOTT W. MURRAY
                                  United States Attorney




                                  By: /s/ Michael T. McCormack
                                  Michael T. McCormack (16470)
                                  Assistant U.S. Attorney
                                  53 Pleasant Street
                                  Concord, NH 03301
Dated: March 8, 2019              Michael.McCormack2@usdoj.gov




                        Certificate of Service

      I hereby certify that a copy of the foregoing Assented-To
Motion to Return a Portion of Seized Funds to Garnishee has been
sent, via ECF, this 8th day of March, 2019, to counsel of record
and by first class mail, postage paid, to Garnishee, Freepoint
Solar, LLC, 58 Commerce Road, Stamford, CT 06902.



                                  By: /s/ Michael T. McCormack
                                  Michael T. McCormack, AUSA
